          Case 1:19-mc-00269-ER Document 9 Filed 05/30/19 Page 1 of 1




Kevin B. Mead
+1 212 479 6380
kmead@cooley.com



May 30, 2019

Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

Re: Retrophin, Inc. v. Mulleady, No. 19-MC-00269

Dear Judge Ramos:

        We represent Retrophin, Inc. (“Retrophin”) and write to request a hearing at the earliest
possible date regarding Retrophin’s petition to compel Kevin Mulleady’s compliance with an
arbitration summons pursuant to Section 7 of the Federal Arbitration Act, 9 U.S.C. § 7.

        As Retrophin’s papers explain in greater detail, Retrophin is engaged in an arbitration
against Martin Shkreli with hearing days scheduled from June 10 to June 25. The Panel signed an
arbitration summons for Mr. Mulleady on April 4, Mr. Mulleady has had a copy of the summons
since at least April 15, and Mr. Mulleady’s counsel formally accepted service of the summons on
April 23. The hearing is quickly approaching, and in order to ensure that Retrophin has the
opportunity to obtain Mr. Mulleady’s evidence in time for the arbitration, Retrophin asks that the
Court schedule a hearing on Retrophin’s petition at the earliest possible date.

       Mr. Mulleady’s counsel, Lance J. Gotko, Esq., has not entered an appearance in this case,
but Retrophin will send him a copy of this letter simultaneously with the filing on ECF.

Respectfully yours,



/s/ Kevin Mead
Kevin B. Mead

cc:    Lance J. Gotko, Esq. (via email)




                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
